Citation Nr: 0838145	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for a skin 
disorder.  

2.  Entitlement to a compensable rating for a left eye 
disorder. 

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for myofascial pain 
syndrome.

5.  Entitlement to service connection for joint pain.

6.  Entitlement to service connection for shoulder pain.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back pain. 

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hair loss. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to November 
1986 and from September 1990 to February 1992, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) from prior rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for a skin disorder 
(pseudofolliculitis barbae), denied a compensable rating for 
a left eye disorder (dryness of the left eye with 
degeneration of elastic tissue), denied service connection 
for headaches, myofascial pain syndrome (claimed as pain 
dysfunction syndrome), joint pain, and shoulder pain, and 
reopened claims for service connection for back pain and hair 
loss and then denied those claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
veteran's claims.

In a September 2008 statement, the veteran's representative 
requested that VA obtain "any additional reports" showing 
treatment for his service-connected eye and skin 
disabilities.  The record reflects that the veteran received 
treatment for skin and eye problems at the Little Rock VA 
Medical Center in April and May 2004.  However, none of the 
veteran's VA medical records dated after his May 2004 
ophthalmology examination appear to have been associated with 
his claims file.  Because these outstanding VA medical 
records may contain information pertinent to the veteran's 
claims, they are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The record reflects that the veteran 
was granted noncompensable service connection for 
pseudofolliculitis barbae in February 2004, based upon a 
clinical showing of that disorder in service.  Subsequently 
the veteran, through his representative, indicated that his 
pseudofolliculitis barbae had worsened and contributed to his 
hair loss.  Because the veteran has not yet been afforded a 
VA skin examination to assess the current nature and severity 
of his pseudofolliculitis barbae, the Board finds that an 
examination is in order to fully and fairly assess the merits 
of his claim.  

The veteran was afforded a VA ophthalmology examination in 
May 2004, in which he was found to have increased intraocular 
pressure in his left eye, with corrected visual acuity of 
20/25 in both eyes, and no other significant ocular 
abnormalities.  The VA examiner then referred the veteran to 
a VA eye clinic for further assessment of his increased 
intraocular pressure.  However, none of the veteran's VA 
medical records dated after his May 2004 ophthalmology 
examination have yet been associated with the claims file.  
In this regard, the Board observes that the veteran's 
representative, in a September 2008 statement, requested that 
VA obtain "any additional reports" pertaining to the 
veteran's left eye disorder, and urged that if no reports 
were available "a comprehensive ophthalmology exam should be 
afforded the veteran."  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Here, the veteran's last VA 
ophthalmology examination is somewhat stale, and it appears 
that the veteran's left eye disorder may have worsened and 
required further treatment since the date of the last 
examination.  Because there may have been a significant 
change in the veteran's condition, the Board finds that the 
veteran should be afforded a new examination, which takes 
into account his most recent VA medical treatment for a left 
eye disorder.  

Turning to the veteran's claims for service connection, the 
service medical records reveal that in June 1986, the veteran 
was treated for temporal and frontal area head pain.  At that 
time, he told service medical providers that he had suffered 
from chronic headaches since suffering a head injury in the 
eighth grade.  The service medical records thereafter show 
that the veteran received treatment for head injuries that 
resulted from his involvement in a fight in July 1986 and a 
"gang assault" in July 1989.  

In August 1986, the veteran was treated for complaints of 
back pain that occurred after riding in a military vehicle 
along rough roads.  The assessment was myofascial pain 
syndrome, a multi-symptom disorder characterized by tension, 
fatigue, or spasm in the masticatory muscles, which can cause 
pain anywhere in the body, including the head, neck, 
shoulders, and back.  The veteran's service and post-service 
medical records reflect additional treatment for headaches 
and myofascial pain syndrome, as well as general complaints 
of pain affecting the head, joints, shoulders, and back.  

While the Board acknowledges that the veteran told service 
medical providers that his headaches predated service, mere 
history provided by the veteran of the pre-service existence 
of conditions does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466 (1995).  In any event, because the 
veteran has not yet been afforded a VA examination with 
regard to his claim for service connection for headaches, it 
remains unclear to the Board whether his treatment for head 
injuries in July 1986 and July 1989, as well as his numerous 
in-service complaints of frontal and temporal head pain, were 
manifestations of either the initial onset or the aggravation 
of headaches, or might be manifestations of an undiagnosed 
illness.  See 38 C.F.R. § 3.317 (2007).  Further, because the 
veteran also has not been provided a VA examination with 
respect to his myofascial pain syndrome claim and because 
that disorder can trigger pain throughout the body, the Board 
is uncertain whether it may be related to the veteran's 
complaints of head, joint, and shoulder pain, for which he 
has also claimed service connection.  The Board thus finds 
that a remand for an examination and opinion is necessary in 
order to fairly address the merits of this claims for 
headaches, myofascial pain syndrome, joint pain, and shoulder 
pain.

Because the veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1) (2007).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.117, unlike those for direct service 
connection, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Further, lay persons are competent to report objective signs 
of illness.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  
To determine whether the undiagnosed illness is manifested to 
a degree of 10 percent or more the condition must be rated by 
analogy to a disease or injury in which the functions 
affected, anatomical location or symptomatology are similar.  
38 C.F.R. § 3.317(a)(5) (2007); Stankevich v. Nicholson, 19 
Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in 38 C.F.R. § 
3.317(a)(2)(ii) for a medically unexplained chronic 
multisymptom illness.

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. § 
3.317(a)(3) (2007).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b) (2007).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2007).

With respect to the veteran's application to reopen the 
claims of entitlement to service connection for back pain and 
hair loss, the Board observes that those claims were 
previously denied in rating decisions dated in October 1995 
and October 1999.  In an August 2004 rating decision, the RO 
reopened the claims and then denied them on the merits.  
Nevertheless, because the claims were previously denied in 
decisions that became final in October 1996 and October 2000, 
respectively, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claims 
and adjudicate the claims de novo.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In application to reopen claim based on the submission of new 
and material evidence, VA must look at the bases for the 
prior denial and notify the veteran as to what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient at 
the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the veteran has not yet been notified as to the 
specific evidence necessary to reopen his claims for service 
connection for back pain and hair loss.  On remand, the 
veteran should be so notified.

Additionally, the Board finds that the application to reopen 
the claim of entitlement to service connection for back pain 
is inextricably intertwined with the veteran's pending claim 
of entitlement to service connection for myofascial pain 
syndrome.  As noted above, myofascial pain syndrome was first 
diagnosed after the veteran sought treatment for back pain, 
and that disorder is known to affect the muscles in the back.  
Therefore the resolution of the veteran's myofascial pain 
syndrome claim may have bearing upon the application to 
reopen the claim of entitlement to service connection for 
back pain.  The appropriate remedy where a pending claim is 
inextricably intertwined with other claims is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The Board also finds that the veteran's application to reopen 
the claim of entitlement to service connection for hair loss 
is inextricably intertwined with the veteran's pending claim 
of entitlement to an initial compensable rating for a skin 
disorder.  The veteran, through his representative, indicated 
that his service-connected skin disorder (pseudofolliculitis 
barbae) has worsened to the point that it impacts his hair 
loss.  Thus, the Board finds that the resolution of the 
veteran's pending claim for that skin disorder may have 
bearing upon the application to reopen the claim of 
entitlement to service connection for hair loss.  
Accordingly, consideration of the veteran's application to 
reopen his claim of service connection for hair loss must be 
deferred until the RO adjudicates, in the first instance, his 
skin disorder claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) that (1) 
notifies him of the evidence and 
information necessary to reopen the claims 
for service connection for back pain and 
hair loss  (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies him of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denials on 
the merits (medical evidence showing that 
the veteran's in-service back pain was a 
manifestation of a chronic back disability 
that was incurred in service and has 
existed from discharge to the present, or 
was incurred in or aggravated in service, 
or is proximately due to or the result of 
some disease or injury incurred in or 
aggravated during service; and medical 
evidence showing a current diagnosis of 
hair loss that was incurred in or 
aggravated by service or is the 
manifestation of an undiagnosed illness).

2.  Obtain and associate with the claims 
file all medical records from the VA 
Medical Center in North Little Rock, dated 
from June 2004 to the present .

3.  After obtaining the above records, 
schedule the veteran for a VA eye 
examination to determine the current 
severity of his left eye dryness with 
degeneration of elastic tissue.  The 
examiner's report should set forth all 
current complaints, findings, and 
diagnoses, including the effect of the 
veteran's left eye disorder on his visual 
acuity.  The claims file must be reviewed 
by the examiner and that review should be 
noted in the report.  A complete rationale 
for all opinions must be provided.

4.  Schedule the veteran for a VA skin 
examination with the appropriate 
specialist to determine the severity of 
his service-connected pseudofolliculitis 
barbae.  The claims file must be reviewed 
by the examiner and that review should be 
noted in the report.  A complete rationale 
for all opinions must be provided.  
Clinical findings should be elicited in 
accordance with the applicable rating 
criteria.  38 C.F.R. § 4.118 (2004).  The 
examiner should provide an opinion as to 
the following:

a)  Specify the location and extent of 
the veteran's pseudofolliculitis barbae 
in terms of a percentage of the body and 
a percentage of exposed areas, and the 
frequency that systemic therapy, such as 
corticosteroids or immunosuppressive 
drugs, and intensive light therapy have 
been required during the past 12-month 
period.  

b)  Specifically note the extent that the 
veteran's pseudofolliculitis barbae 
involves disfigurement of the head, face, 
or neck.  Scarring due to post-
inflammatory hypopigmentation, if any, 
should be described in detail.

c)  Is it at least as likely as not (50 
percent probability or greater) that the 
pseudofolliculitis barbae has caused or 
aggravated any hair loss beyond its 
natural progression?

5.  Schedule the veteran for VA 
examinations to determine the nature and 
etiology of his headaches and myofascial 
pain syndrome, as well as any current 
joint and shoulder disorders.  
Specifically, the examiner should comment 
on whether the veteran currently suffers 
from headaches; myofascial pain syndrome; 
a shoulder disorder, or a joint disorder.  
If the veteran does have those disorders, 
the examiner should render medical 
opinions as to whether it is at least as 
likely as not (50 percent or greater 
probability) that each of those conditions 
that is found was caused by or aggravated 
beyond the natural progression during the 
veteran's active service.  For the 
headaches, myofascial join pain, joint 
pain, and shoulder disorders, the examiner 
should state whether those disorders 
represent objective indications of a 
chronic disability that are capable of 
independent verification.  If so, the 
examiner should state whether or not each 
of those disorders can be attributed to a 
know medical causation or clinical 
diagnosis.

6.  Then, readjudicate the claims.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

